[¶ 1.] Justice STEVEN L. ZINTER
delivers the opinion of the Court on:
Issue 1, which holds that the 250 foot setback restriction in SDCL 46-8-1.2 applies to routes acquired under the provisions of SDCL ch 46-8, including routes for water pipelines;
Issue 2(a), which holds that the width of the route is measured from the outside dimension of the pipeline rather than the exterior boundary of the easement;
*828Issue 2(b), which holds that “other buildings on the premises” include grain bins and sheds located on the same farmstead as the dwelling house; Issue 2(c), which holds that the route proposed by Lewis & Clark may not cross below, on, or through any existing noncommercial orchard or garden; Issue 2(d)(i), which holds that a landowner, who has no dwelling, building, orchard or garden within the prohibited proximity of the pipeline, lacks standing to assert a condition of SDCL 46-8-1.2;
Issue 2(e), which holds that a landowner, who has actual knowledge of the intended pipeline route, cannot construct a dwelling house, building, or noncommercial orchard or garden to block or alter construction of the intended pipeline; and Issue 2(f), which holds that SDCL 46-8-1.1 only governs general pipeline parameters not addressed in SDCL 46-8-1.2, and that the circuit court may not modify the specific conditions in SDCL 46-8-1.2 through SDCL 46-8-1.1.
[¶ 2.] Justice RICHARD W. SABERS delivers the opinion of the Court on:
Issue 2(d) (ii), which holds that SDCL 46-8-1.2 does not give a landowner the right to object to a pipeline located on someone else’s property.
[¶ 3.] ZINTER, Justice, writing the opinion on Issues 1, 2(a), (b), (c), (d)(i), (e) and (f).
[¶ 4.] Lewis & Clark Rural Water System, Inc. appeals from the circuit court’s interpretation of a statute that regulates the use of eminent domain. Lewis & Clark contends that the statute does not apply to its underground water pipeline project. If the statute does apply, Lewis & Clark challenges the circuit court’s interpretation of the statute’s restrictions as the pipeline passes dwellings, buildings, and noncommercial orchards and gardens. We affirm the circuit court in part, reverse in part, and remand.
Facts and Procedural History
[¶ 5.] Lewis & Clark was created by an act of Congress to plan, develop, construct, and operate a water pipeline system. The system will pump water from aquifers located near the Missouri River and transport the water to municipalities and rural water systems. It will provide potable water for approximately 200,000 people in eastern South Dakota, northwest Iowa, and southwest Minnesota. The water will be distributed through approximately 337 miles of pipeline across an area of 5,000 square miles, crossing approximately 700-850 parcels of property. Approximately 189 miles of pipeline and 350-475 of those parcels are located in South Dakota.
[¶ 6.] In order to construct and maintain the pipeline, Lewis & Clark sought seventy foot permanent easements and eighty foot temporary construction easements from landowners along the proposed pipeline route.1 Because some easements could not be negotiated, Lewis & Clark filed condemnation actions invoking the right of eminent domain for waterworks under SDCL 46-8-1. That statute provides:
Any person may exercise the right of eminent domain in the manner provided by law to acquire as a public use any property or other rights necessary for application of water to beneficial uses or to enlarge an existing structure for conveyance of water for use in common with an existing or former owner. Applica*829tion of water to beneficial use is a public use, in the public interest and of benefit to the public.
Landowners, however, argued that Lewis & Clark was not entitled to use eminent domain because the pipeline route did not meet a' 250 foot setback restriction in SDCL 46-8-1.2. That statute provides:
No routes acquired under the provisions of this chapter may be located within two hundred fifty feet of a dwelling house or other buildings on the premises or across any noncommercial orchard or garden without written consent of the owner. This section does not apply to works located in public rights-of-way.
[¶ 7.] These appeals involve three separate properties. The first property, parcel 170, is owned by Loren Seeba, et al. (See-ba). The pipeline route proposes to run on the Seeba property for a certain distance, cross a public road to property not owned by Seeba, and then re-cross the road to again run on the Seeba property. Seeba objected to the proposed location of the pipeline at the point where it would be across the road on another’s property but approximately 140 feet from Seeba’s dwelling. Seeba contended that eminent domain could not be utilized because the pipeline route was within the 250 foot restriction in SDCL 46-8-1.2. Lewis & Clark responded that Seeba did not have standing to object because Seeba did not own the real property through which the pipeline would run when it was within 250 feet of his dwelling.
[¶ 8.] The second property, parcel 180, is owned by Gary Buse, et al. (Buse). The pipeline proposes to run across the Buse property and will come within 250 feet of two types of buildings that are on his property. The first type is a group of three grain bins. The pipeline is proposed to be located approximately twenty-five feet from the grain bins, and a portion of one of the bins is within the permanent easement. The second type of building is a machine shed that was constructed after the scope of the project and intended route became public. The pipeline is proposed to be located approximately seventy feet from this shed, and a portion of it is within the permanent easement.
[¶ 9.] Buse asserted that the pipeline route violated the 250 foot setback restriction with respect to both types of buildings. Lewis & Clark responded that these buildings did not violate the setback restriction because they were not “other buildings on the premises” within the meaning of SDCL 46-8-1.2. Additionally, Lewis & Clark contended that the setback restriction was inapplicable to the shed because it was constructed after the plans for the pipeline became public.
[¶ 10.] The third property, parcel 179, is owned by Wilmer Buse, et al. (W. Buse). The pipeline was not proposed to be located within 250 feet of any dwelling house, other building, or noncommercial orchard or garden on his property. However, W. Buse objected to the route’s location at a point where it would be within 250 feet of buildings on adjacent property, parcel 178, owned by Kevin and Cindy Enterprises. W. Buse objected even though the Enterprises consented to the pipeline route and gave an easement on their property. Lewis & Clark contended that W. Buse had no standing to object because the route was neither on property owned by W. Buse nor within 250 feet of any building owned by W. Buse.
[¶ 11.] All parties moved for summary judgment, and the circuit court generally ruled in favor of the landowners. Lewis & Clark appeals raising the following issues:
1. Do the SDCL 46-8-1.2 restrictions, including the 250 foot setback, apply to the Lewis & Clark pipeline project?
*8302. If the SDCL 46-8-1.2 restrictions apply to the project:
(a) Does the width of the “route” include both the width of the pipeline and the seventy foot permanent easement?
(b) Does the 250 foot restriction apply to “other buildings on the premises” that are not dwellings but are used by the owner or occupant in connection with the dwelling?
(c) Does the statute prohibit the route from physically crossing a noncommercial orchard or garden?
(d) Does a landowner have standing to object to the condemnation when:
(i) the landowner (W. Buse) has no dwelling, building, orchard, or garden within 250 feet of the route?
(ii) the landowner (Seeba) has a “dwelling house or other building on the premises” located within 250 feet of the pipeline route, but the pipeline is located on the land of a neighbor?
(e) Does a landowner, who has actual knowledge of the intended route, have the right to subsequently construct a dwelling house, building, or noncommercial orchard or garden and invoke the statutory restrictions?
(f) Does the circuit court have authority (under SDCL 46-8-1.1) to modify the 250 foot setback restriction in SDCL 46-8-1.2 if the court finds that the modification will do the “least possible injury to private property, consistent with sound engineering principles and with economic feasibility”?
Standard of Review
[¶ 12.] These appeals involve the interpretation of eminent domain statutes. “Statutory interpretation and application are questions of law.” Block v. Drake, 2004 SD 72, ¶ 8, 681 N.W.2d 460, 463 (citing Steinberg v. State Dep’t of Military Affairs, 2000 SD 36, ¶ 6, 607 N.W.2d 596, 599). This Court reviews questions of law under the de novo standard with no deference afforded the circuit court’s decision. Id. (citing City ofDeadwood v. Summit, Inc., 2000 SD 29, ¶ 9, 607 N.W.2d 22, 25). In performing that review, we interpret statutes “to discover the true intent of the legislature in enacting laws, which is ascertained primarily from the language employed in the statute.” Sanford v. Sanford, 2005 SD 34, ¶ 13, 694 N.W.2d 283, 287; State v. Myrl & Roy’s Paving, Inc., 2004 SD 98, ¶ 6, 686 N.W.2d 651, 653. This Court gives “words their plain meaning and effect, and read[s] statutes as a whole, as well as enactments relating to the same subject.” Id. (citing State v. 1-90 Truck Haven Serv., Inc., 2003 SD 51, ¶ 3, 662 N.W.2d 288, 290). The intent of a statute is determined from what the Legislature said rather than what the courts think it should have said. Martinmaas v. Engelmann, 2000 SD 85, ¶ 49, 612 N.W.2d 600, 611 (citations omitted).
Analysis and Decision

1. Do the Restrictions in SDCL ⅛6-8-1.2 Apply to Water Pipelines?

[¶ 13.] Lewis & Clark argues that SDCL 46-8-1.2 does not apply to water pipelines. However, neither the text nor history of the relevant enactments support its argument.
[¶ 14.] We first observe that the text of SDCL 46-8-1.2 provides “[n]o routes acquired under the provisions of this chapter may be located within two hundred fifty feet of a dwelling house.” (emphasis added). Because Lewis & Clark is attempting to acquire its route under a statute in (SDCL ch. 46-8), the restrictions in SDCL 46-8-1.2 plainly apply.
[¶ 15.] This conclusion is also supported by the text of SDCL 46-8-1, which provides that eminent domain may be utilized “in the manner provided by law.” (emphasis added). Because Lewis & *831Clark is utilizing this statute to condemn private property, it must do so “in the manner provided by law.” And, “the manner provided by law” must include the restrictions and conditions in SDCL 46-8-1.2 because these statutes are construed in pari materia.
The object of the rule of [in] pari mate-ria is to ascertain and carry into effect the intention of the legislature. It proceeds upon the supposition that the several statutes [are] governed by one spirit and policy, and [are] intended to be consistent and harmonious in their several parts and provisions.
MB v. Konenkamp, 523 N.W.2d 94, 97-98 (S.D.1994) (citing State v. Chaney, 261 N.W.2d 674, 676 (S.D.1978)). Statutes must be construed in pari materia when “they relate to the same person or thing, to the same class of person or things, or have the same purpose or object.” Goetz v. State, 2001 SD 138, ¶26, 636 N.W.2d 675, 683 (citing 2B Sutherland, Statutory Construction, § 51:03 (6th ed 2000)).
[¶ 16.] Here, SDCL 46-8-1 and 46-8-1.2 must be read in pari materia because they are in the same chapter, they relate to the same thing, and they have the same purpose or object. In fact, these statutes were reenacted and amended by the same Legislature, at the same time, and in the same bill as a part of a comprehensive water policy revision. See 1983 SD Sess Laws ch 314, §§ 131, 134. Reading these statutes in pari materia, SDCL 46-8-1.2 must be read as a restriction and condition on the general right of eminent domain granted under SDCL 46-8-1.
[¶ 17.] The history of these provisions also supports this conclusion. “It is ... an established principle of statutory construction that, where the wording of an act is changed by amendment, it is evidential of an intent that the words shall have a different construction.” South Dakota Subsequent Injury Fund v. Federated Mut. Ins., 2000 SD 11, ¶ 18, 605 N.W.2d 166, 170 (citing South Dakota Subsequent Injury Fund v. Casualty, 1999 SD 2, ¶ 18, 589 N.W.2d 206, 209-10) (quoting In re Dwyer, 49 S.D. 350, 207 N.W. 210, 212 (1926)). Here, amendments to SDCL 46-8-1.2 reflect legislative intent to broaden the statutory restrictions from routes taken for “waterways” to all routes acquired for the application of water for public use, including pipelines.
[¶ 18.] The first version of the setback restriction found in SDCL 46-8-1.2 was enacted in 1890 and was codified in 1903, 1919, and 1939.2 It was then reenacted in 1955 and codified in 1960 and 1967.3 Thereafter, it remained unchanged until 1983. Under the pre-1983 versions, the setback restrictions were limited to a setback from “waterways.” The pre-1983 versions provided “[n]o routes for waterways shall be located ... within fifteen rods of the dwelling house or other buildings on the premises or across any orchard or garden, without the written consent of the owner.” See SDCL 46-8-2 (1967) (emphasis added). However, the 1983 amendment broadened the setback restrictions by removing the limitation to “waterways” and broadly stated: “[n]o routes acquired under the provisions of this chapter may be located within two hundred fifty feet of a dwelling house or other buildings on the premises or across any orchard or garden without written consent of the owner.” 1983 SD Sess Laws ch 314, § 134 (emphasis added); SDCL 46-8-1.2. Because the 1983 amendments broadened the restrictions to all routes taken under provisions of SDCL ch 46-8, the restrictions obvious*832ly apply to routes for other waterworks such as pipelines.
[¶ 19.] Lewis & Clark, however, argues that the removal of the limiting term “waterways” was mere inadvertence, and therefore, the Legislature did not intend to broaden the statutory restrictions. Lewis & Clark’s argument presumes that the 1983 Legislature did not intend a change when it amended the language of SDCL 46-8-1.2. We cannot, however, presume such inadvertence in legislative amendments. On the contrary, “[w]hen an amendment is passed, it is presumed the legislature intended to change existing law,” Federated Mwt. Ins., 2000 SD 11, ¶ 18, 605 N.W.2d at 170, and “intended to alter the meaning of the statute to comport with the new terms.” Delano v. Pet-teys, 520 N.W.2d 606, 609 (S.D.1994) (citing John Morrell & Co. v. Dep’t of Labor, 460 N.W.2d 141 (S.D.1990)).
[¶ 20.] Any doubt about legislative inadvertence is conclusively rebutted by other provisions of the 1983 Act. As previously noted, 1983 SD Sess Laws eh 314, section 134 reworded today’s version of the setback requirement found in SDCL 46-8-1.2. Following that change in section 134, sections 138 and 139 made specific references to the word “pipeline” in enumerating the types of waterworks that were on the minds of the legislators in adopting this comprehensive revision.4 These specific references to “pipelines” reflect that the Legislature’s replacement of the term “waterways” with the broader phrase “no routes acquired” was not inadvertent. On the contrary, the contemporaneous reference to water “pipelines” reflects that the new language was intended to encompass routes for water pipelines.5 Consequently, we hold that the restrictions in SDCL 46-8-1.2 apply to all “routes acquired under the provisions of this chapter,” which includes water pipelines.

2. Compliance with the Setback Restriction.

[¶ 21.] Landowners have not suggested that Lewis & Clark violated taking condi*833tions in generally locating the pipeline. Instead, they contend that the taking is void because the route does not comply with the setback restriction in SDCL 46-8-1.2 in a number of respects.
2(a) How is the Setback Measured— What is the Width of the Route?
[¶ 22.] SDCL 46-8-1.2 prohibits the “route” acquired from being within 250 feet of dwellings or other buildings on the premises. In order to apply this setback, we must first determine the width of-the route. SDCL ch 46-8 does not define the term route. The circuit court concluded that “the word ‘routes’ ... includes both the pipeline and the permanent easement to be acquired.” Therefore, the circuit court further concluded that the setback should be measured from the exterior boundary of the seventy foot permanent easement. Lewis & Clark, however, contends that the word “route” only includes the actual pipeline and that the setback should be measured from the center of the pipeline.
[¶23.] Because “route” is not defined we must determine and give effect to the intention of the Legislature. Federated Mut. Ins., 2000 SD 11, ¶ 18, 605 N.W.2d at 170. In making that determination, we consider the nature and purpose of the setback restriction. In this regard, it is notable that textually and historically the statute has imposed the setback from the actual waterwork rather than any associated easement. For example, the earliest version of this statute referred to a setback from the routes for the open “waterways.” See 1890 SD Sess Laws ch 103, § 2. This reference to a setback from a waterwork of some type has continued to this day. The latest related amendments suggest that by 1983, the Legislature was also concerned about “structure[s]” as well as “pipelines, canals, ditches or other water conduits for the conveyance of water.” See SDCL 46-8-1; SDCL 46-8-7.
[¶ 24.] Thus, it is evident that the purpose of the setback restriction was to protect the property owner from the dangers, inconvenience, and loss of property use associated with an actual waterwork. Considering the danger and inconvenience posed by such open waterworks and structures, the 1890 Legislature would have contemplated a setback measurement from the bank of the waterway. There is also nothing to suggest that later Legislatures would have contemplated something different. However, the dangers and inconveniences that arise from waterworks do not arise from the easements that may be incidentally and occasionally used to maintain the waterwork. Therefore, we conclude that the setback restriction was intended to be measured from the water-work rather than the easement: in this case, the outside dimension of the pipeline.6

*834
2(b) What are “Other Buildings on the Premises”?

[¶25.] In examining Buses’ grain bins and shed, the circuit court concluded that “other buildings on the premises” meant “any structures which are real property that are used by the owner or occupant of that premises.” Thus, under the circuit court’s interpretation “other buildings on the premises” included buddings in and around the farmstead. Lewis & Clark argues this interpretation is too broad.
Lewis & Clark points out that the term “building” is defined in SDCL 36 — 18A—1 (5) as “any structures used or intended to support or shelter any occupancy.” From this, Lewis <& Clark argues that the definition of “other buildings” in SDCL 46-8-1.2 should be construed in pari materia with SDCL 36-18A-l(5) so that “other buildings” are limited to occupied structures. We disagree.
[¶ 26.] “Statutes are construed in pari materia when they relate to the same person or thing, to the same class of person or things, or have the same purpose or object.” Goetz, 2001 SD 138, ¶ 26, 636 N.W.2d at 683 (citing 2B Sutherland, Statutory Construction at § 51:03). However, “[c]haracterization of the object or purpose [of the statute] is more important than characterization of the subject matter in determining whether different statutes are closely related enough to justify interpreting one in light of another.” Id. Thus, “the adventitious occurrence of like or similar phrases, or even of similar subject matter, in laws enacted for wholly different ends will normally not justify applying the rule.” 2B Sutherland, Statutory Construction at § 51:03.
[¶ 27.] Here, the statutes that Lewis & Clark seeks to construe in pari materia deal with different purposes and objects. SDCL Title 36 deals with the regulation of professions and occupations, whereas SDCL Title 46 deals with water rights and eminent domain. Because the purposes and objects of these statutes are so different, we cannot construe them in pari materia to conclude that “other buildings” must be occupied structures.
[¶ 28.] Instead, we give the words of SDCL 46-8-1.2 their plain meaning and effect. See generally Goetz, 2001 SD 138, ¶ 16, 636 N.W.2d at 681. The plain meaning of the phrase “dwelling house or other buildings on the premises” is clear. The Legislature’s disjunctive reference to a dwelling house “or other buildings” clearly reveals that it intended that the restriction apply to both occupied dwellings and to “other buildings,” i.e., unoccupied buildings on the premises. Thus, we agree with the circuit court that other buildings may include structures, whether occupied or not. However, the Legislature required that the other buildings must be “on the premises.” This means that there must be some geographical nexus with the dwelling house. Although it would not be necessary that the other building be immediately adjacent to the dwelling, it must have some legitimate use with and proximity to the dwelling house.
*835[¶ 29.] In this case, Buses’ grain bins and shed are located on the same farmstead as the dwelling house. In addition, the Buses use these buildings for farming purposes associated with the dwelling. Therefore, the grain bins and machine shed are “other buildings on the premises” to which the 250 foot setback applies.7

2(c) Crossing a Noncommercial Orchard or Garden.

[¶ 30.] The circuit court held that “the statutory phrase ‘across any non-commercial orchard or garden’ should be given its literal meaning, which is the route ... may not physically cross a non-commercial orchard or garden.” Lewis & Clark argues that this application of SDCL 46-8-1.2 would lead to a worst case scenario where a landowner could plant an orchard or garden near or on the proposed pipeline route thereby blocking or altering the route at substantial cost to Lewis & Clark.
[¶ 31.] This concern is misplaced insofar as it assumes the pipeline may not be near an orchard or garden. We note that unlike the restriction for dwellings and other buildings, the restriction for orchards and gardens is not the 250 foot setback. Instead, the latter restriction only prohibits a pipeline from crossing an orchard or garden.
[¶ 32.] However, the facts of these cases do not involve the crossing of a noncommercial orchard or garden. Therefore, landowners correctly point out that this issue may not be ripe for adjudication. They suggest that Lewis & Clark is asking for an advisory opinion on the outcome of a hypothetical case.
[¶ 33.] Generally, “[c]ourts should decide only mature controversies, eschewing advisory opinions and conjectural questions.” Meinders v. Weber, 2000 SD 2, ¶ 39, 604 N.W.2d 248, 263 (citing Kneip v. Herseth, 87 S.D. 642, 214 N.W.2d 93, 96 (1974)). Even if a court has jurisdiction to decide the question, “it should decline to do so if the issue is so premature that the court would have to speculate as to the presence of a real injury.” Boever v. South Dakota Board of Accountancy, 526 N.W.2d 747, 750 (S.D.1995) (citing Meadows of West Memphis v. City of West Memphis, 800 F.2d 212, 214 (8th Cir. 1986)).
[¶ 34.] However, these rules are not absolute. “Ripeness involves the timing of judicial review and the principle that ‘[j]udieial machinery should be conserved for problems which are real and present or imminent.’ ” Id. (citing Gottschalk v. Hegg, 89 S.D. 89, 228 N.W.2d 640, 643-44 (S.D.1975) (quoting Davis, Administrative Law Treatise, § 21.01)). “A matter is sufficiently ripe if the facts indicate imminent conflict.” Id. (citing Kneip, 214 N.W.2d at 99).
[¶ 35.] In this case there is an imminent conflict because record evidence indicates that some landowners intend to plant an orchard or garden to obstruct the pipeline. One opponent of the pipeline created a website urging landowners who are opposed to the pipeline to plant gardens. An excerpt from the website, contained in the record, states “[b]y the way, Gurneys, [a garden and seed company], still exists.... If you are thinking about an orchard or garden, I’ve always had good luck with *836their offerings.” Considering the opposition and imminent conflict, we address the issue presented.
[¶ 36.] Here, the plain, ordinary, and usual meaning of the phrase “across any noncommercial orchard or garden” is clear. This language leaves no room for interpretation or construction other than expressing what the Legislature clearly said. We agree with the circuit court and hold that the route proposed by Lewis & Clark may not physically cross any existing noncommercial orchard or garden. This includes a crossing below, on, or through the orchard or garden because the easement sought takes property “below, in, on, through and under the described parcel of land.” Thus, this easement would contemplate a taking in violation of SDCL 46-8-1.2 should the pipeline cross a noncommercial orchard or garden. We address the planting of an orchard or garden to obstruct the project in paragraphs 57-61 infra.

2(d) Landoumers Standing to Assert the Setback Restriction.

[¶ 37.] Two issues of standing have been presented; does a landowner have standing to object to the taking when: (i) the pipeline will cross the landowner’s real property, but the landowner (W.Buse) has no dwelling or other building within 250 feet of the pipeline and (ii) a landowner (Seeba) has a dwelling or other building located within 250 feet of the pipeline, but the pipeline is located on the land of a neighbor. The circuit court concluded that standing existed in both situations.
[¶ 38.] Whether a party has standing is a legal conclusion, which we review under the de novo standard. H & W Contracting, L.L.C. v. City of Water-town, 2001 SD 107, ¶9, 633 N.W.2d 167, 171. In general, standing is established if a party shows “that he [or she] personally has suffered some actual or threatened injury as a result of the putatively illegal conduct of the defendant.” Id. (citing Agar School Disk No. 58-1 v. McGee, 527 N.W.2d 282, 284 (S.D.1995) (quoting Parsons v. South Dakota Lottery Comm’n, 504 N.W.2d 593, 595 (S.D.1993))). Therefore, to have standing these parties must show some actual or threatened injury that is caused by Lewis & Clark’s proposed pipeline route.

(i) Standing of a Landowner (W.Buse) that has no Dwelling, Building, Orchard, or Garden near the Pipeline.

[¶ 39.] Lewis & Clark contends that W. Buse does not have standing to object to the placement of the pipeline because he owns no dwelling house or other buildings within 250 feet of the pipeline. The proposed pipeline runs across the W. Buse property and then onto the adjacent property of Kevin and Cindy Enterprises. While the pipeline is on the W. Buse property, it does not come within 250 feet of any dwelling or other building owned by W. Buse. It is only when the pipeline is on the Enterprises’ property that it comes within 250 feet of a building. But at that point, the Enterprises, not W. Buse, own the land and the buildings. And, the Enterprises have consented to an easement for the pipeline to cross their property. Therefore, W. Buse is attempting to assert the statutory setback right that only the Enterprises possess. Under these circumstances, W. Buse is not being threatened with a violation of the statute or any actual or threatened injury as a result of Lewis & Clark’s crossing of the Enterprises’ property. For that reason, W. Buse lacks standing to assert a violation of the requirements of SDCL 46-8-1.2.8
*837[¶ 40.] GILBERTSON, Chief Justice, and SABERS, KONENKAMP and VON WALD, Circuit Judge, concur.
[IT 41.] SABERS, Justice, writing for the majority on Issue 2(d)(ii).

(ii) Standing of a Landowner (Seeba) who has a Dwelling House or other Building Located Within 250 feet of the Pipeline, but at that Point, the Pipeline is on the Land of a Neighbor.

[¶ 42.] The owner of a dwelling house or other building located within 250 feet of the proposed pipeline route has no legal claim to object when the pipeline is located on the land of a neighbor.
[¶ 43.] SDCL Chapter 46-8, Eminent Domain, governs the ability to condemn property for the application of water to a public use. SDCL 46-8-1 et. seq. In granting this condemnation right, the Legislature has also provided:
No routes acquired under the provisions of this chapter may be located within two hundred fifty feet of a dwelling house or other buildings on the premises or across any noncommercial orchard or garden without written consent of the owner. This section does not apply to works located in public rights-of-way.
SDCL 46-8-1.2. The pipeline, as proposed, would be within approximately 140 feet of Seeba’s dwelling house and other buildings but located on his neighbor’s property. Based on this proximity, Seeba maintains he has a right under SDCL 46-8-1.2 to withhold his consent to the proposed location of the pipeline. We reject this contention and hold that SDCL 46-8-1.2 only extends as far as a landowner’s property line.
[¶ 44.] Eminent domain is the right to take private property for a public use without the landowner’s consent. 1 Nichols on Eminent Domain, § 1.11 (3rd ed 1997); 29A CJS 2d Eminent Domain § 2 (1992). Seeba is a stranger to any eminent domain proceeding against his neighbor’s property. However, under his interpretation of SDCL 46-8-1.2, he claims he would have a right to dictate the location of an easement on his neighbor’s land. Without a specific indication otherwise, we will not presume the Legislature intended such a result.
[¶ 45.] That is not to say that Seeba could never have a claim against the pipeline company, such as for negligence in the event the pipeline bursts and damages his property. However, in the absence of SDCL 46-8-1.2, which we hold cannot be invoked by Seeba, he points to no authority indicating he has a right to control the location of the pipeline on the neighboring property. Because a landowner’s right to control the location of the pipeline route ends at his property line, we reverse the circuit court on this issue.
[¶ 46.] KONENKAMP, Justice, and VON WALD, Circuit Judge, concur.
[¶ 47.] GILBERTSON, Chief Justice, and ZINTER, Justice, dissent.

. At the time of this appeal, Lewis & Clark had obtained easements on approximately seventy properties in South Dakota.


. 1890 SD Sess Laws ch 103, § 2; RPolC 1903, § 2629; RC 1919, § 8273; SDC 1939, § 61.0416.


. 1955 SD Sess Laws ch 431, § 1; SDC Supp 1960, § 61.0416; SDCL 46-8-2 (1967).


. Section 138 amended SDCL 46-8-6 to now read: "[T]he right of eminent domain may not be exercised to allow two or more pipelines, canals, ditches or other water conduits to be constructed on lands owned by any person when a single pipeline, canal, ditch or other water conduit can feasibly covey the water.” 1983 SD Sess Laws ch 314, § 138 (emphasis added).
Section 139 amended SDCL 46-8-7 to now read: "[W]hen the route for any pipeline, canal, ditch or other water conduit mentioned in this chapter is located, a correct survey and plat of the route shall be made....” 1983 SD Sess Laws ch 314, § 139 (emphasis added).


. The lack of inadvertence is also demonstrated by examining the closely related legislative history of SDCL 46-8-1.1 (previously codified as SDCL 46-8-1), which was first enacted in 1907 and then codified in 1919 and 1939. See 1907 SD Sess Laws ch 180, § 3; RC 1919, § 8222; SDC 1939, § 61.0103. It was reenacted in 1955, codified in 1960 and 1967, and remained unchanged until 1983. See 1955 SD Sess Laws ch 430, § 1; SDC Supp 1960, § 61.0156; SDCL 46-8-1 (1967). Under these pre-1983 versions, the restriction in SDCL 46-8-1.1 was limited to canal rights-of-way: "Any canal right of way so acquired shall be so located as to do the least injury to private or public property, consistent with proper and economical engineering construction.” SDCL 46-8-1(1967) (emphasis added). Again, however, the 1983 amendment broadened the restriction by removing the "canal” limitation and broadly stating: "Any exercise of eminent domain under the provisions of this chapter shall do the least possible injury to private property, consistent with sound engineering principles and with economic feasibility.” 1983 SD Sess Laws ch 314, § 132 (emphasis added); SDCL 46-8-1.1. Thus, this amendment also broadened eminent domain restrictions from "canal right[s] of way” to "any exercise of eminent domain,” which clearly includes pipelines. 1983 SD Sess Laws ch 314, § 132.


. This conclusion is supported by the terms of the easement taken in this case. Once this pipeline has been constructed, the easement imposes substantially less danger and inconvenience in the easement area because Lewis & Clark must: 1) restore the surface of the construction area to its original contour and character as nearly as practicable; 2) repair or relocate any agricultural drain tiles; 3) replace the topsoil at the top of the backfill over the pipe trench; 4) repair all fences; 5) maintain the pipe trench area as necessary to remedy any problems relating to soil compaction; 6) indemnify and defend the landowners from all claims, actions, liabilities, damages, costs, and expenses arising out of or in connection with the presence and activities of Lewis & Clark on the easement; and 7) pay the landowners reasonable compensation for crop damages and damages to personal property arising out of or in connection with Lewis & Clark’s presence and activities on the easement. *834Further, after construction is completed, the landowners retain the right to grant other easements, licenses, rights or interests with respect to the easement that do not materially interfere with the easement given to Lewis & Clark. Specifically, upon completion of construction, landowners retain: 1) the right to cultivate and harvest crops on and the right of access over and across the easement so long as such use does not interfere with Lewis & Clark's rights and 2) the right to make improvements (including structures or other objects) and to plant trees and shrubs with permission of Lewis & Clark, which permission shall not be unreasonably withheld. Thus, it is evident that following construction, the landowners and adjacent property owners will suffer substantially less danger and inconvenience in the seventy foot easement area.


. This holding would not apply to any building. The owner must show that the building has a geographical nexus and legitimate use connected with the premises on which the dwelling house is located. For example, an old, abandoned building on an occupied farmstead would not be considered an "other building on the premises.” Similarly, a new building constructed in a field with no nexus to the dwelling would not be considered an "other building on the premises.”


. Although this appears to have been disputed at trial, counsel for W. Buse acknowledged at oral argument that W. Buse lacked standing.